Citation Nr: 0127628	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lacunar infarct, right cerebral hemisphere, secondary to 
service-connected nicotine dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to service-connected 
nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

In a June 2001 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before the Board at 
the RO.  By a September 2001 decision, the Board remanded the 
case to the RO to schedule the veteran for such a hearing.  
Later, by an October 2001 statement, the veteran withdrew his 
hearing request.  See 38 C.F.R. § 20.704(e) (2001). 


FINDINGS OF FACT

1.  In March 1999, VA received the veteran's claim for 
service connection for residuals of a lacunar infarct, right 
cerebral hemisphere, secondary to service-connected nicotine 
dependence.

2.  In April 1999, VA received what may be construed as a 
claim for service connection for COPD secondary to service-
connected nicotine dependence.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a lacunar infarct, right cerebral hemisphere, 
secondary to service-connected nicotine dependence, lacks 
legal merit.  38 U.S.C.A. §§ 1103, 1131 (West Supp. 2001); 
38 C.F.R. § 3.300 (2001).

2.  The claim of entitlement to service connection for COPD 
secondary to service-connected nicotine dependence, lacks 
legal merit.  38 U.S.C.A. §§ 1103, 1131 (West Supp. 2001); 
38 C.F.R. § 3.300 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This liberalizing 
legislation is applicable to the veteran's claims.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  It eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of information required to 
substantiate a claim.  It includes a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159, effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

In this case, as will be discussed below, the issues turn on 
application of a VA regulation with respect to the date the 
veteran's secondary service connection claims were filed.  
The veteran was advised of this law by the RO and the RO has 
developed these claims within the context of the pertinent 
statutory and regulatory provisions.  Consequently, the Board 
finds that further action to comply with the VCAA is not 
required.  

The veteran submitted an informal claim of entitlement to 
service connection for nicotine dependence in November 1997.  
He filed a formal claim for this disability in December 1997.  
In February 1998, the RO sent the veteran a letter in which 
he was instructed to notify the RO about his claimed 
disability(ies) due to tobacco use in service or due to 
tobacco use after service which resulted from nicotine 
dependence acquired in service.  The claim was denied by the 
RO by a May 1998 rating decision.  On March 22, 1999, the 
veteran, through his representative, submitted a statement 
from his private physician.  The physician identified a 
cerebral vascular event that produced a lacunar infarct as a 
smoking-related disability.  Thereafter, a VA examination was 
conducted in April 1999.  The VA examiner identified COPD as 
a disability likely due to the veteran's tobacco use.  The RO 
construed these documents as claims of service connection for 
COPD and a lacunar infarct, right cerebral hemisphere as 
secondary to nicotine dependence and the consequent tobacco 
usage.

After receipt of additional evidence regarding the onset of 
the veteran's tobacco use, an August 1999 VA examiner opined 
that the veteran's chronic nicotine dependence was as likely 
as not due to becoming dependent on nicotine as a result of 
tobacco use while on active duty.  He added that the 
veteran's lacunar infarct and COPD were in no way associated 
with active military duty, but that the veteran's COPD was a 
direct result of the nicotine dependence.  

By an August 1999 rating decision, the RO granted service 
connection for nicotine dependence because of its 
relationship to the veteran's tobacco use during military 
service.  A noncompensable disability rating was assigned, 
effective from November 26, 1997, the date of the veteran's 
informal claim.  The RO deferred consideration of the 
secondary service connection claims for a stroke and for 
COPD, pending the promulgation of final regulations in accord 
with 38 U.S.C.A. § 1103 (West Supp. 2001).  The secondary 
service connection claims were subsequently denied n April 
2001.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Secondary service connection shall be 
awarded when a disability is proximately due to or the result 
of a service-connected disease or injury, except as provided 
in 38 C.F.R. § 3.300(c) (2001).  See 38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.310(a) (as amended by 66 Fed. Reg. 18,195-98 
(Apr. 6, 2001)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  

There have been significant changes to the law since the 
veteran first filed his claim of service connection for 
nicotine dependence in November 1997.  Specifically, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131 to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then, in the Internal Revenue 
Service Restructuring and Reform Act of 1998, Public Law No. 
105-206, § 9014, 112 Stat. 865, approved on July 22, 1998, 
the amendments made by section 8202 of the previous statute 
were rescinded.  Rather than amending 38 U.S.C.A. §§ 1110 and 
1131, section 9014 created a new 38 U.S.C.A. § 1103 which 
provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, this newly created law bars an award of service 
connection for a disability arising after service based upon 
a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116 
(West 1991 & Supp. 2001).  See 38 U.S.C.A. § 1103(b).  The 
provisions of § 1103 applies only to claims filed after June 
9, 1998, and does not affect veterans and survivors 
previously receiving benefits, and veterans and survivors who 
filed claims on or before June 9, 1998.

As noted above, the effective date of 38 U.S.C.A. § 1103 is 
June 9, 1998, and the veteran's claim for service connection 
for nicotine dependence was initially filed in 1997.  
Therefore, 38 U.S.C.A. § 1103 does not apply, and the claim 
of service connection for nicotine dependence was governed by 
the law in effect when the claim was filed.  Consequently, 
because the law in effect prior to June 9, 1998, did not 
prohibit the award of compensation for disability due to 
tobacco use during military service, the RO awarded service 
connection for nicotine dependence.  This was done by an 
August 1999 rating decision.

The veteran is now seeking service connection for lacunar 
infarct and COPD as secondary to his service-connected 
nicotine dependence.  He does not contend that either 
disorder was present during service, and the evidence of 
record does not suggest that such was the case.  Rather, the 
veteran is seeking secondary service connection for these 
disorders due to his service-connected nicotine dependence 
due to tobacco use in service.

Despite the medical evidence of record regarding the cause-
and-effect relationship between nicotine dependence, tobacco 
use, and the claimed disabilities, an allowance of service 
connection is barred by operation of law.

As noted above, 38 U.S.C.A. § 1103 prohibits service 
connection for death or disability on the basis that it is 
due to a disease or injury attributable to a veteran's in-
service use of tobacco products.  Recently adopted VA 
regulations on this issue, effective June 10, 1998, indicate 
that a disability will not be service connected if the claim 
for secondary service connection is received by VA after June 
9, 1998 and the disability is proximately due to or the 
result of an injury or disease previously service connected 
on the basis that it is attributable to the veteran's use of 
tobacco products during military service.  38 C.F.R. 
§ 3.303(c). 

In the veteran's case, his November and December 1997 claims 
referred only to nicotine dependence.  It was not until March 
1999 when a statement from a private physician was received 
that any claim relative to a lacunar infarct was received.  
Additionally, it was not until an April 1999 VA examination 
was conducted that it may be said that the veteran claimed 
secondary service connection for COPD.  These claims were 
clearly filed after June 9, 1998.  Consequently, because 
service connection for nicotine dependence was granted on the 
grounds that such dependence was the result of the veteran's 
use of tobacco products during military service, and because 
the claims were not filed until 1999, the provisions of 
38 C.F.R. § 3.303(c) bar the award of service connection for 
either disability.

The veteran contends that VA should construe his secondary 
service connection claims as having been filed in 1997 with 
his claim of service connection for nicotine dependence.  
However, the salient point to be made is that the claims for 
secondary service connection for lacunar infarct and COPD are 
new claims, separate and distinct from his earlier claim of 
service connection for nicotine dependence.  The veteran's 
November 1997 claim sought service connection solely for 
nicotine dependence and mentioned no other disease or 
disorder.  See Ephraim v. Brown, 82 F.3d. 399 (Fed. Cir. 
1996).

Thus, the veteran's claims of entitlement to service 
connection for lacunar infarct and COPD are barred by the 
regulation cited above.  Therefore, his claims of entitlement 
to service connection for lacunar infarct and COPD, secondary 
to service-connected nicotine dependence, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for residuals of a lacunar infarct, right 
cerebral hemisphere, secondary to service-connected nicotine 
dependence is denied.

Service connection for COPD secondary to service-connected 
nicotine dependence is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

